PER CURIAM HEADING








                                        NO.
12-08-00162-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MICHAEL KENNEDY,        §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
filed a notice of appeal complaining of the district court’s dismissal of his
motion for an insanity hearing.  However,
we could not verify that any such order had been signed by the trial
court.  On April 16, 2008, this court
notified Appellant that the information in this appeal does not include a final
judgment or other appealable order. 
Appellant was further informed that the appeal would be dismissed unless
the information received in the appeal was amended on or before April 28, 2008
to show the jurisdiction of this court. 
The deadline for showing this court’s jurisdiction has now passed, and
Appellant has not shown the jurisdiction of this court or otherwise responded
to its April 16, 2008 notice.  
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered April 30,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
                
(DO NOT PUBLISH)